Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claims 1, 7, 13, and 19 were amended.
Claim Rejections - 35 USC § 112
Claim 19 was previously rejected under 35 USC § 112. Applicant has successfully addressed the issue in the amendment filed on 1/10/2022. Accordingly, the rejection to the claim under 35 USC § 112 has been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 7, and 13, Sharps discloses all of the limitations of the claims but does not explicitly teach or fairly suggest (claim 1) “moving, while remaining interconnected with the first and second end members, the translating beam of the support platform from one of the first position and the second position thereof” and (claims 7 and 13) “the translating beam remains interconnected with the first and second end members during movement thereof between the first position and the second position.” Sharps discloses a drawbar 112 that can be mounted on either side of the portable caster base assemblies but does not explicitly teach the limitations of the claim. Jackson (US 5088706 A) discloses a spinal surgery table comprising a crossmember 34 but does not remedy the deficiencies of Sharps. Claims 1, 7, and 13 are allowable. Claims 2-6 are allowable since they require all of the limitations of the base claim 1, claims 8-12 are allowable since they require all of the limitations of the base claim 7, and claims 14-20 are allowable since they require all of the limitations of the base claim 13. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329. The examiner can normally be reached M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673      					/DAVID R HARE/					                                                                                     	Primary Examiner, Art Unit 3673                                                                                                                                                                                                    
								
3/11/2022